PER CURIAM.
Where, in an action to foreclose a mortgage, there remains a material issue of fact which cannot be settled due to a question as to the competency and authority of the movant’s affiant, see Montejo Investments, N.V. v. Green Co., 471 So.2d 158 (Fla. 3d DCA 1985), and the supporting affidavits did not disprove the affirmative defenses or establish the legal insufficiency of these defenses, O’Neal v. Brady, 476 So.2d 294 (Fla. 3d DCA 1985), it was error to enter summary judgment.
Reversed and remanded for further proceedings.